Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Third Judicial Department by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Commissioner of Motor Vehicles revoking petitioner’s license to operate a motor vehicle. Petitioner was arrested in the City of Troy following an accident in which he was involved and charged with operating a motor vehicle while in an intoxicated condition. He was requested to take a chemical test to determine the alcohol content of his blood and he refused. His operator’s license was thereafter revoked following a hearing. We find no merit in any of the grounds upon which petitioner seeks to annul the determination of respondent. *713The actions of petitioner at the scene of the accident and the observations made by the police officers justified his arrest. The testimony of the police officers conclusively establishes that petitioner was duly informed of the consequences of his failure to submit to the required chemical test for intoxication. Upon his refusal to take the test, petitioner cannot now question rules or regulations that relate to it (Matter of Goebel v, Tofany, 44 A D 2d 615). Determination confirmed, and petition dismissed, without costs. Herlihy, P. J., Cooke, Sweeney, Kane and Reynolds, JJ., concur.